Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 18, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed December 18, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01240-CV
____________
 
IN RE JEFFREY MICHAEL BURNS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 12, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator challenges
the trial court=s alleged grant of a protective order in favor of real
parties in interest, Sachie A. Canales and Klitsas & Vercher.
Mandamus relief is available if the trial court abuses its
discretion, either in resolving factual issues or in determining legal
principles when there is no other adequate remedy by law.  See Walker v. Packer, 827 S.W.2d 833, 839‑40 (Tex. 1992).  Relator has not met
his burden of establishing an abuse of discretion.
 
 




Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed December 18, 2003.
Panel consists of
Justices Yates, Hudson, and Fowler.